             Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 1 of 27




1                                                              The Honorable James L. Robart
2
3
4
5
6
7                       UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
8
                                    AT SEATTLE
9
10
       UNITED STATES OF AMERICA,                         NO. CR18-214JLR
11
                            Plaintiff,
12                                                       GOVERNMENT’S SENTENCING
                                                         MEMORANDUM
13
                       v.
14                                                       FILED UNDER SEAL
       PRADYUMNA KUMAR SAMAL,
15
                            Defendant.
16
            The United States of America, by and through Brian T. Moran, United States
17
     Attorney for the Western District of Washington, and Siddharth Velamoor and Michael
18
     Dion, Assistant United States Attorneys, files this Sentencing Memorandum. The
19
     Sentencing hearing in this case is scheduled for September 20, 2019 at 9:30 a.m.
20
            As set out below, the Defendant has informed the Government that he intends to
21
     object to three of the Sentencing Guidelines enhancements applied by the Presentence
22
     Investigation Report (“PSR”). The Defendant nonetheless does not object to the Court
23
     resolving the disputed enhancements on the basis of facts referred to herein, including the
24
     transcripts, interview memoranda, emails, and other documents attached as exhibits
25
     hereto. The Government therefore does not expect to call any witnesses to testify at the
26
     Sentencing hearing.
27
28
                                                                         UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
      Samal/SENTENCING MEMORANDUM - 1
                                                                          SEATTLE, WASHINGTON 98101
      CR18-214JLR                                                               (206) 553-7970
                Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 2 of 27




 1                                               INTRODUCTION
 2            The U.S. government grants work status and visas to a limited number of highly
 3 skilled foreign nationals under the H-1B program each year. As conceived, the H-1B
 4 program serves an important economic purpose by ensuring that the supply of workers
 5 with specialized skills meets U.S. employers’ demand. In turn, as the program’s
 6 popularity makes clear, 1 H-1B visas benefit employers, by allowing them to recruit and
 7 retain skilled employees who cannot easily switch jobs upon entry into the United States.
 8 Because of the program’s narrow purpose and the risk that employers may misuse the
 9 program to exploit vulnerable foreign nationals, the H-1B process is strictly regulated by
10 several Executive agencies, including USCIS, the Department of State, and the
11 Department of Labor.
12            The Defendant, Pradyumna Kumar Samal, pleaded guilty to orchestrating the
13 largest and most sophisticated H-1B scheme ever prosecuted in this District. He began
14 the scheme while serving a probationary sentence for a prior federal misdemeanor. As
15 set out below, Samal ran businesses that defrauded the government into issuing long-term
16 H-1B work status and visas to hundreds of foreign-national employees. Samal’s
17 companies then marketed those H-1B employees to corporate clients for short-term
18 projects. Through his scheme, Samal obtained an advantage over his competitors, as he
19 had a standing pool (or “bench”) of workers available immediately to meet the needs of
20 his end-clients, without any of the delays or uncertainty associated with the H-1B
21 application process. Samal and his subordinates took numerous steps to accomplish the
22 scheme, which required hundreds of fraudulent documents, lies to U.S. immigration
23 officials, and efforts to mislead Samal’s corporate clients.
24            Although Samal’s goal was to gain an advantage over his competitors, his fraud
25
26
     1
       See Exhibit K, M. Jordan, Visa Applications Pour In by Truckload Before Door Slams Shut, New York Times,
27   April 3, 2017, available at https://www.nytimes.com/2017/04/03/us/tech-visa-applications-h1b.html (“Last year, the
     government received 236,000 applications in the first week before deciding it would accept no more. A computer
28   randomly chooses the winners.”).
                                                                                          UNITED STATES ATTORNEY
                                                                                         700 STEWART STREET, SUITE 5220
         Samal/SENTENCING MEMORANDUM - 2
                                                                                           SEATTLE, WASHINGTON 98101
         CR18-214JLR                                                                             (206) 553-7970
             Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 3 of 27




 1 inevitably harmed hundreds of individuals. As Chief Magistrate Judge Tsuchida
 2 remarked at the detention hearing, Samal’s scheme generated “wreckage” all around him.
 3 The collateral damage from Samal’s scheme extended to scores of subordinates who he
 4 conscripted into service as his co-conspirators, hundreds of foreign-national employees
 5 who he exploited upon entry into the U.S., and corporate clients whose identities he stole
 6 in furtherance of the scheme. Samal also obstructed the investigative process, by
 7 destroying documents, lying to federal agents, and concealing forfeitable assets.
 8         Samal has posed a serious financial danger for the better part of the last decade,
 9 and his conduct (including his post-arrest conduct) reveals his utter contempt for the rule
10 of law. For the reasons set forth below, the Government respectfully recommends a 120-
11 month term of imprisonment, a fine of $100,000, and a 3-year term of supervised release.
12 The Government’s recommendation falls in the middle of the relevant Sentencing
13 Guidelines range.
14                                      BACKGROUND
15         Samal is the owner and Chief Executive Officer of two defunct Seattle-area
16 companies named Divensi, Inc. (“Divensi”) and Azimetry, Inc. (“Azimetry”). He
17 established Divensi and Azimetry in 2010 and 2011 respectively, after a criminal
18 conviction caused him to dissolve his prior business. Specifically, in 2009, Samal
19 pleaded guilty to a misdemeanor charge of Computer Intrusion, for directing an employee
20 to disable a customer’s website, resulting in thousands of dollars of damage to the victim.
21 See Plea Agreement, United States v. Samal, CR09-00005MAT, Dkt. 8. In that case,
22 Samal admitted that he lied (and directed his employee to lie) to the Federal Bureau of
23 Investigation. See Def.’s Sentencing Memo., United States v. Samal, CR09-00005, Dkt.
24 27, at 13:18-21 (admitting that he “panicked and dissembled. In addition, he instructed
25 [his employee] to tell the [FBI] agent either that he knew nothing or not to say anything
26 or words to that effect.”). During the detention hearing in this case, Chief Magistrate
27 Judge Tsuchida pointed out that Samal’s conduct while serving his sentence of probation
28 in the prior case was “problematic” and a “red flag.”
                                                                         UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     Samal/SENTENCING MEMORANDUM - 3
                                                                          SEATTLE, WASHINGTON 98101
     CR18-214JLR                                                                (206) 553-7970
             Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 4 of 27




 1         Indeed, as the Presentence Investigation Report (“PSR”) explains, Samal
 2 commenced the Mail Fraud scheme in this case while serving that prior probationary
 3 sentence. See PSR ¶ 60. He now awaits sentencing for that mail-fraud offense (Count
 4 One of the Second Superseding Information), as well as the separate offense of Failure to
 5 Pay Over Tax under 26 U.S.C. § 7202 (Count Two). The government concurs with the
 6 PSR’s factual statement regarding both offenses.
 7                A.     Mail Fraud
 8                       1.     Overview Of The Mail Fraud Scheme
 9         Samal’s mail-fraud conviction arises out of a multimillion-dollar scheme that
10 included thousands of false statements to U.S. immigration authorities, the exploitation of
11 hundreds of foreign nationals, and numerous efforts to obstruct justice. See PSR ¶¶ 9-19,
12 27-32. Samal has admitted that he generated more than $1.5 million in profits from the
13 scheme. Id. ¶ 37.
14         Specifically, Samal defrauded the U.S. Citizenship and Immigration Service
15 (“USCIS”) and the State Department into granting H-1B work status and visas to
16 hundreds of foreign-national employees. Plea Agreement, Dkt. 51, ¶ 10(a). Samal
17 prepared and signed at least 250 H-1B petitions that claimed, falsely and under penalty of
18 perjury, that the foreign-national employees named in the petitions had been earmarked
19 for purported specialty-occupation projects, and that they would perform those projects at
20 the petitioning company (i.e., Divensi’s or Azimetry’s) offices. Id.; see also PSR ¶ 11.
21 The petitions characterized the purported projects as having been subcontracted to
22 Divensi and Azimetry by the companies’ clients. Id. The petitions also claimed that the
23 projects had durations that were equal to the maximum permissible duration for work
24 status under the H-1B program. Id. In reliance on these materially false statements,
25 USCIS granted H-1B work status to Samal’s foreign-national employees between 2012
26 and 2016, often for the maximum duration permitted by law. Id. In turn, the State
27 Department issued H-1B visas to Samal’s employees, which entitled them to enter the
28 United States. Plea Agreement ¶ 10(a).
                                                                       UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     Samal/SENTENCING MEMORANDUM - 4
                                                                        SEATTLE, WASHINGTON 98101
     CR18-214JLR                                                              (206) 553-7970
             Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 5 of 27




 1         In reality, the foreign nationals named in Samal’s companies’ H-1B petitions had
 2 not been earmarked for any specialty-occupation project. Id. Samal intended to create a
 3 standing pool of H-1B employees with long-term work status who could then be
 4 marketed to large corporate clients for short-term off-site projects. Id. ¶ 13; see also Plea
 5 Agreement ¶ 10(a).
 6                        2.     The Purpose And Gains From The Mail Fraud Scheme
 7         Samal gained a substantial competitive advantage over other staffing companies as
 8 a result of the scheme. First, the scheme enabled Samal to “bench” (in Samal’s words)
 9 foreign nationals both after they entered the U.S. and between their short-term project
10 assignments, because USCIS had granted them long-term work status in reliance on
11 Samal’s false claims. Id. ¶¶ 13-14. While benched, the foreign nationals were pitched by
12 Samal’s marketing team to large corporate clients for short-term, off-site, projects. See
13 id. Second, the scheme enabled Samal to pitch foreign nationals to end clients who
14 otherwise would not have interviewed or considered foreign nationals who did not
15 already have work status in the United States. Id. ¶ 14. Third, Samal’s scheme enabled
16 him to use foreign nationals to fill non-specialty-occupation roles in his offices that
17 otherwise would have required more expensive U.S.-citizen employees. Id. ¶ 14.
18
19
20
21
22         Samal also exploited his H-1B employees. For instance, Samal forced H-1B
23 employees to submit phony sick and annual leave requests while they were on the
24 “bench,” so that he would not need to pay them the salary to which they were entitled.
25 PSR ¶ 17. Samal also circumvented regulations that require employers to pay H-1B
26 employees prevailing wage, by claiming that the fictitious project assignments had
27 prevailing-wage levels that were lower than the actual end-client projects to which
28 Samal’s H-1B employees eventually were assigned. Id. ¶ 16.
                                                                         UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     Samal/SENTENCING MEMORANDUM - 5
                                                                          SEATTLE, WASHINGTON 98101
     CR18-214JLR                                                                (206) 553-7970
                Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 6 of 27




 1            Finally, Samal forced H-1B employees to pay the filing fees associated with their
 2 petitions, in contravention of DOL regulations that require employers to pay for those
 3 fees. Id. ¶ 16. Samal styled these fee payments as purported “security deposits” in an
 4 effort to doctor their actual purpose. See id. In fact, only a portion of the “deposit” was
 5 refundable (such that Samal unlawfully used the non-refundable portion of the deposit to
 6 pay for visa fees). Id.
 7            The parties have stipulated that Samal gained $1,625,532.84 from the scheme,
 8 consisting of (a) the profits he earned from placing H-1B employees on client projects
 9 and (b) the revenues he earned when he sold his H-1B operations in February 2018. Id.
10 ¶ 37. In addition to that stipulated gain, Samal also used his companies’ accounts as a
11 personal piggy bank, such as when he used approximately $66,000 in H-1B employees’
12 “security deposits,” along with other funds from company bank accounts, to purchase
13 shares in a technology startup. Id. ¶ 18. When that startup was acquired, Samal obtained
14 the right to four annual distributions, beginning in 2018. Id. He received the first
15 distribution (of approximately $400,000) in January 2018, and used that distribution to
16 capitalize Indian bank accounts, purchase consumer electronics, and buy flight tickets. 2
17 Id. On September 1, 2019, the government learned that Samal received the second
18 distribution (of approximately $41,120.91) on June 10, 2019. See Wire Transfer, Ex. B.
19            On August 2, 2019, less than two months after receiving the $41,120.91
20 distribution, Samal told the Probation Office that his liquid assets were worth less than
21 $300. See Def. Objections to PSR, Ex. C, at 6. In addition, at a date unknown to the
22 government, but which appears to have been within weeks of the $41,120.91 distribution,
23 Samal told this Court that he “could no longer afford” the services of his financial
24 accountant. See Order, Dkt. 70, at 1:20.
25
26   2
       As the government previously explained, Samal’s financial affidavit seeking Criminal Justice Act (“CJA”)
     representation falsely claimed that he had “reinvested” that $400,000 payment into his companies. See Response to
27   Mot. to Substitute Attorney, Dkt. 36. The financial affidavit contained other material misstatements and omissions.
     See id.
28
                                                                                            UNITED STATES ATTORNEY
                                                                                           700 STEWART STREET, SUITE 5220
         Samal/SENTENCING MEMORANDUM - 6
                                                                                             SEATTLE, WASHINGTON 98101
         CR18-214JLR                                                                               (206) 553-7970
                  Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 7 of 27




1                               3. Samal’s Use Of Stolen Identifications And Other False
                                   Statements In Furtherance Of The Scheme
2
              USCIS requires petitioning employers to substantiate the statements they make in
3
     petitions. To satisfy that requirement, Samal and subordinates acting at his direction
4
     included forged and fraudulent materials in H-1B petitions, in order to substantiate the
5
     existence and duration of the so-called projects for which foreign-national employees had
6
     purportedly been earmarked. Plea Agreement ¶ 10(a). The forged and fraudulent
7
     materials included:
8
              •        Fictitious employment contracts between Samal’s companies and H-1B
9
                       employees, which reflected fake job titles. PSR ¶ 12.
10
11            •        Doctored H-1B employee resumes, which made it appear as if Samal’s

12                     foreign-national employees had specialty-occupation expertise and

13                     experience that they did not actually have. Id.

14            •        Forged client letters that purported to have been issued by two of the

15                     clients for whom the H-1B employees purportedly had been earmarked, and

16                     included digital signatures belonging to senior executives at those clients.

17                     Plea Agreement ¶ 10(a). The forged client letters typically included

18                     language “verify[ing]” that the client “will be using the services of” the H-

19                     1B employee named in Samal’s companies’ petition. 3 As explained in the

20                     section below regarding the relevant Sentencing Guidelines range, Samal

21                     both created some of the forged letters, and also applied forged digital

22                     signatures to other letters that his co-conspirators created. In his plea

23                     agreement, Samal’s former Chief Operating Officer, Prasad Puvvala,

24                     admitted that he “prepared unsigned drafts” of forged client letters and then

25                     “asked SAMAL to affix signatures to those letters.” Plea Agreement,

26                     United States v. Puvvala, CR019-19RAJ, ¶ 8.

27
     3
       The government previously exhibited an example of a forged end-client letter in its submission in support of pre-
28   trial detention. See Ex. A to Mem. In Support of Detention, Dkt. 6-1.
                                                                                            UNITED STATES ATTORNEY
                                                                                           700 STEWART STREET, SUITE 5220
      Samal/SENTENCING MEMORANDUM - 7
                                                                                             SEATTLE, WASHINGTON 98101
      CR18-214JLR                                                                                  (206) 553-7970
               Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 8 of 27




 1                         Samal’s companies also used an outside petition preparer—a
 2                  disbarred former immigration lawyer—to prepare forged client letters. As
 3                  set out in her plea agreement, the outside preparer created forged letters and
 4                  then asked Samal and Samal’s former COO to affix forged signatures to
 5                  them. Plea Agreement, United States v. Tomaszewski, CR-18-213JLR, ¶ 7.
 6            As set out below, the two clients whose identities Samal stole learned about the
 7 forged letters and confronted Samal in March 2015. See below at 10. Samal responded
 8 by disclaiming knowledge of the forged letters, blaming Puvvala for creating the forged
 9 letters without Samal’s knowledge, and removing any references to those clients in the H-
10 1B petitions that his companies filed in 2015 and 2016. Id.
11
12
13
14
15
16
17
18
19
20
21
     4

22
23
24
25
26
27
28
                                                                           UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
         Samal/SENTENCING MEMORANDUM - 8
                                                                            SEATTLE, WASHINGTON 98101
         CR18-214JLR                                                              (206) 553-7970
             Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 9 of 27




 1         In addition to misleading USCIS, Samal also directed his subordinates to send
 2 forged materials to U.S. consulates, and to coach foreign-national employees to lie to
 3 consular officers to ensure that their stories were consistent with the false statements in
 4 their petitions. See Plea Agreement ¶ 10(a); see also PSR ¶ 12. Specifically, in the event
 5 USCIS grants H-1B status to a foreign-national employee who is not already in the U.S.,
 6 the foreign-national employee must ordinarily obtain a corresponding visa at a U.S.
 7 consulate in their country of residence—a matter that falls under the ambit of the State
 8 Department. Id. In deciding whether to grant the requested visa, the State Department
 9 typically interviews the employee at a consulate. Id.
10         As Puvvala admitted in his plea agreement, he “consulted with, and received
11 instruction from, SAMAL about the contents of these false statements [by H-1B
12 employees] to immigration officials.” See Plea Agreement, United States v. Puvvala,
13 CR19-019, Dkt. 6, at 9:8-10:2 (referring to emails in which Puvvala sought guidance
14 from Samal about false statements to U.S. consulate officers, including email in which
15 Puvvala reported to Samal about coaching an H-1B employee to lie to U.S. consular
16 officers).
17
18
19
20         Samal also deceived USCIS officers who conducted site visits to his companies’
21 offices. See PSR ¶ 28. USCIS agents occasionally conduct such site visits to verify that
22 H-1B employees are, indeed, working on the projects described in their petitions. Id. To
23 deceive these USCIS officers, Samal staged his offices (e.g., with fake workstations) in
24 advance of the site visits, thus making it appear as if the H-1B employees were working
25 at the companies’ offices (as the petitions claimed). See id. In reality, as explained
26 above, the H-1B employees were either benched without pay awaiting a potential project
27 assignment or had been assigned to an off-site short-term client project.
28
                                                                          UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     Samal/SENTENCING MEMORANDUM - 9
                                                                           SEATTLE, WASHINGTON 98101
     CR18-214JLR                                                                 (206) 553-7970
               Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 10 of 27




 1                             4.       Samal’s Obstruction Of Justice
 2            Samal has repeatedly obstructed justice in this case, both before and after his arrest
 3 last year. See PSR ¶¶ 27-32. Specifically, in the spring of 2015, the two clients whose
 4 identities Samal had stolen in the forged letters confronted him after each client received
 5 initial inquiries from the State Department about a letter bearing each of their letterhead
 6 and signatures. See Emails to Samal, Ex. F (“Pls advise on this his happened?”), Ex. G
 7 (asking for an explanation about “the facts including the actions you took and how you
 8 are ensuring that the Visa matter discussed does not happen again”).
 9            In response, Samal and his then-Chief Financial Officer decided to blame Puvvala,
10 because Puvvala recently had left the company earlier that year. PSR ¶¶ 28-29; see also
11 Ex. H, Report of Interview of CFO, ¶ 64 (“It was decided to blame Prasad as he had left
12 the company.”). 5 Thus, in an email to one of the clients (which the CFO helped draft),
13 Samal made multiple false claims, including that: (a) Puvvala “was completely in charge
14 of our immigration”; and (b) Samal “did not spend any time overseeing [Puvvala’s]
15 management of our immigration.” See Ex. G, at 1. As Samal has now admitted, and as
16 investigators later learned, Samal obviously knew about the forged and fraudulent
17 documents; indeed, he personally had created and directed Puvvala and other
18 subordinates to create them. See Plea Agreement ¶ 10(a).
19            To make it appear as if he lacked knowledge of the falsehoods in his companies’
20 H-1B petitions, Samal destroyed incriminating documents in his companies’ offices. See
21 PSR ¶ 30. Specifically, like other H-1B employers, Samal’s companies preserved hard
22 copies of petitions at their offices, even after those petitions have been mailed to the
23 government. Id. Samal removed the fraudulent documents (e.g., the phony employment
24 contracts, the forged client letters) from his hard copy files, so that he could later claim
25 that Puvvala inserted those documents before filing (and without Samal’s knowledge).
26
27   5
      Samal’s former Chief Financial Officer had a federal felony conviction for bank fraud at the time Samal hired him.
     The government did not rely upon any statements by the CFO which were not otherwise corroborated by other
28   materials generated during the investigation.
                                                                                           UNITED STATES ATTORNEY
                                                                                          700 STEWART STREET, SUITE 5220
         Samal/SENTENCING MEMORANDUM - 10
                                                                                            SEATTLE, WASHINGTON 98101
         CR18-214JLR                                                                              (206) 553-7970
               Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 11 of 27




1             As Samal’s outside petition preparer explained in her plea agreement:
2             In or around the summer of 2015, the Defendant and two other employees of
              SAMAL’s companies removed documents from hardcopies of visa petitions, at
3
              SAMAL’s direction. Specifically, USCIS regulations require petitioning
4             companies, like Divensi and Azimetry, to preserve certain petition-related
              materials. SAMAL directed the Defendant to remove materials from the petitions
5
              that would assist the Government in its investigation into the false statements
6             made in those petitions. The Defendant removed the documents from the petitions
              in a conference room in the companies’ offices, along with two other employees.
7
              SAMAL regularly checked into the progress of the spoliation of these documents
8             while that process was ongoing. When removing the documents, the Defendant
              knew that the documents were material to the Government’s investigation into
9
              Divensi and Azimetry for the acts of visa fraud described above.
10
     Plea Agreement, United States v. Tomaszewski, CR18-213JLR, ¶ 7.
11
12
13
14
15
16
17
18
19
20
21
              When interviewed by law-enforcement agents on May 31, 2017, Samal made
22
     statements which showed that the document-destruction episode was part of his plan to
23
     plead ignorance and blame Puvvala. PSR ¶ 31. Specifically, Samal falsely claimed that
24
     he lacked knowledge about the forged letters because Puvvala had failed to “maintain[]”
25
     hard copies of those documents in the companies’ offices:
26
27
     6
       While Samal was not successful in destroying all the incriminating documents, agents noticed missing documents
28   in several hardcopy petitions when they searched Samal’s companies’ offices in September 2017. PSR ¶ 30.
                                                                                          UNITED STATES ATTORNEY
                                                                                         700 STEWART STREET, SUITE 5220
         Samal/SENTENCING MEMORANDUM - 11
                                                                                           SEATTLE, WASHINGTON 98101
         CR18-214JLR                                                                             (206) 553-7970
             Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 12 of 27




1           Samal told [Reporting Agent] that it was only after Puvvala resigned that he
            realized that the only documents Puvvala maintained for
2
            Azimetry/Divensi’s visa petitions were the I-129s, LCAs, and Cover
3           Letters. As such, Samal stated that he did not have a copy of the false
4           [client] letter and he also does not know how many false [client] letters
            were ultimately submitted to DHS.
5
     Ex. I, Report of Interview, at 5 (emphasis added); see also id. at 8 (“[Reporting Agent]
6
     asked Samal if he had ever seen the letter, to which he responded no and reiterated that
7
     Divensi did not have many of the supporting documents for Divensi/Azimetry’s H-1B
8
     petitions since Puvvala did not scan them in and/or retain them during the period when
9
     he (Puvvala) worked there.”) (emphasis added); id. at 12 (noting that Samal falsely
10
     suggested he had no prior knowledge of the forged end-client letters before the victim
11
     clients confronted him in 2015).
12
                          5.     Samal’s Trip to India And Dissipation Of Forfeitable Assets
13
            In February 2018, about one month after the government first approached his two-
14
     conspirators (Puvvala and Tomaszewski), Samal sold the entirety of Divensi’s and
15
     Azimetry’s H-1B operations to a Georgia company named Synapse Technologies LLC
16
     (“Synapse”). PSR ¶ 32. He then flew to India where he coordinated the transfer of
17
     hundreds of thousands of dollars out of U.S. bank accounts and into overseas bank
18
     accounts. Id. On or about the day he landed in India, Samal immediately reached out to
19
     Puvvala over the encrypted messaging application WhatsApp. See Ex. J, Email from
20
     Aoki to Velamoor, et al. (attachment) (“Prasad PK here in India ! Let me know if I can
21
     call you ?”). Puvvala, who had already admitted to his role in the offense, did not
22
     respond to Samal’s message. Id.
23
            Samal engaged in other financial misconduct while in India, for which he now
24
     faces potential civil liability and administrative sanctions. For instance, Synapse has sued
25
     Samal in King County Superior Court, alleging that he locked Synapse out of a client
26
     payment portal and thus misappropriated hundreds of thousands of dollars. See Synapse
27
     Technologies, LLC v. Azimetry Inc., et al., King County Superior Court No. 18-2-20495.
28
                                                                          UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      Samal/SENTENCING MEMORANDUM - 12
                                                                           SEATTLE, WASHINGTON 98101
      CR18-214JLR                                                                (206) 553-7970
               Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 13 of 27




 1            In addition, the 401K retirement fund administrator used by Samal’s companies
 2 discovered that Samal’s companies had failed to turn over employee 401K-plan
 3 contributions for numerous employees. See PSR ¶ 26. 7 Although the inherent liquidity
 4 of money makes it impossible to trace the exact disposition of these stolen 401K
 5 contributions, it bears emphasis that Samal used his companies’ bank accounts to make
 6 luxury car payments, pay off his home mortgage, and make large financial transfers to his
 7 bank accounts in India. Id. ¶ 21; see also id. ¶ 24.
 8            Samal returned to the United States on August 28, 2018, and was arrested upon his
 9 arrival at Seattle-Tacoma Airport. 8 He has been detained since his arrest. See Detention
10 Order, Dkt. 14; Minute Entry, Dkt. 61.
11            B.       Failure to Pay Over Tax
12            Samal also pleaded guilty to one count of Failure to Pay Over Tax, in violation of
13 18 U.S.C. § 7206. Specifically, in his role as owner and CEO of Divensi, Azimetry, and
14 a third company named Divensi Technology, Inc., Samal employed various employees
15 and maintained authority over the companies’ finances and other business-related
16 decisions. Plea Agreement ¶ 10(b). Samal was required by federal law to collect,
17 truthfully account for, and pay over payroll and employment taxes, including income and
18 Social Security and Medicare (FICA) withholdings, to the U.S. Department of Treasury,
19 Internal Revenue Service. Id.
20
21
     7
       It is the government’s understanding that Samal is facing civil and administrative sanctions by the Department of
22   Labor for his misappropriation of 401K contributions. An aggravating factor may be that he engaged in similar
     conduct in 2010 (while serving his term of probation for his earlier misdemeanor conviction). See Mot. to Modify
23   Conditions of Release, United States v. Samal, CR09-0005, at 5 (letter from defense counsel to Probation Officer)
     (“These employees also complained that he collected 401(k) monies from them and did not remit them to
24   Dynatech.”).

25   8
       The government respectfully disagrees with the Probation Office’s statement that Samal “voluntarily return[ed] to
     the United States to face these charges.” Recommendation, at 4. Samal unsuccessfully made that very same claim
26   in seeking pre-trial release. See Opp. to Mot. for Detention, Dkt. 10. As the government explained in its written
     submission, Samal returned to the United States without knowledge of the under-seal warrant for his arrest. Mem.
27   In Support of Detention, Dkt. 6. Indeed, Samal’s behavior before and at the time of his arrest, including his
     possession of digital devices loaded with incriminating information, are flatly inconsistent with his claim that he
28   expected to be arrested upon arrival in the United States.
                                                                                            UNITED STATES ATTORNEY
                                                                                           700 STEWART STREET, SUITE 5220
         Samal/SENTENCING MEMORANDUM - 13
                                                                                             SEATTLE, WASHINGTON 98101
         CR18-214JLR                                                                               (206) 553-7970
             Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 14 of 27




 1         In contravention of his obligations under federal law, and together with employees
 2 at his companies’ offices, Samal willfully failed to pay over such taxes to the IRS. The
 3 chart below shows the financial quarters and dollar amounts associated with Samal’s non-
 4 payment of taxes:
 5                                               Tax
                            Tax Return         Return      Taxes Due to       Taxes Paid to       Unpaid Tax
 6     #    Company           Period         Filed Filed       IRS                IRS              Balance
       1     Azimetry     2nd Quarter 2017   10/09/2018    $   125,770    $          (166)        $ 125,604
 7
       2     Azimetry     3rd Quarter 2017   01/01/2018    $   120,875    $      (22,930)         $    97,945
 8     3     Azimetry     4th Quarter 2017   04/02/2018    $   114,225    $      (40,091)         $    74,133
       4     Azimetry     1st Quarter 2018   07/02/2018    $   52,413     $            -          $    52,413
 9
       5     Azimetry     2nd Quarter 2018   10/08/2018    $   30,302     $            -          $    30,302
10     6     Divensi      1st Quarter 2017   06/26/2017    $   176,432    $      (56,936)         $ 119,496
11     7     Divensi      2nd Quarter 2017   09/18/2017    $   219,690    $            -          $ 219,690
       8     Divensi      3rd Quarter 2017   01/01/2018    $   185,695    $            -          $ 185,695
12     9     Divensi      4th Quarter 2017   03/26/2018    $   151,486    $      (51,788)         $    99,699
13    10     Divensi      1st Quarter 2018   07/02/2018    $   81,930     $            -          $    81,930
      11   Divensi Tech   4th Quarter 2017   04/02/2018    $   73,424     $      (40,465)         $    32,958
14
                                                 Totals    $ 1,332,242    $      (212,375)        $1,119,867
15
     See PSR ¶ 20.
16         Samal has a history of engaging in this type of tax evasion, and has been cited on
17 multiple prior occasions by the IRS, starting as early as 2012. Samal was permitted to
18 resolve these earlier deficiencies through civil resolution with the IRS, but was warned
19
     that future non-payment could result in his criminal prosecution.
20
           PENALTIES AND SENTENCING GUIDELINES CALCULATIONS
21
           A.      Maximum Statutory Penalties
22
           The maximum statutory penalties for Samal’s two crimes are as follows:
23                                                   Mail Fraud                 Failure to Pay Over Tax
24    Maximum Imprisonment                   20 years                          5 years
      Maximum Supervised Release             3 years                           3 years
25    Maximum Fine                           $250,000                          $250,000, together with
26                                                                             the costs of prosecution

27
28
                                                                                   UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5220
      Samal/SENTENCING MEMORANDUM - 14
                                                                                    SEATTLE, WASHINGTON 98101
      CR18-214JLR                                                                         (206) 553-7970
               Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 15 of 27




 1            B.      Advisory Sentencing Guidelines Range
 2            The government concurs with the PSR’s calculation of Samal’s Sentencing
 3 Guidelines range. See PSR ¶ 36-60. As the Probation Office calculates, Samal’s total
 4 offense level is 30, 9 and his Criminal History Category is II (3 points). Id. As a result,
 5 Samal’s advisory Sentencing Guidelines range is: (1) a term of imprisonment of 108 to
 6 135 months; (2) a fine of $35,000 to $350,000; and (3) a term of supervised release of 1
 7 to 3 years.
 8            Through counsel, Samal has informed the government that he objects to the PSR’s
 9 application of the three enhancements addressed in the sub-sections below. As set out
10 below, these objections are baseless.
11                    1.       Enhancement For Sophisticated Means And/Or International Nexus
12                             (USSG § 2B1.1(b)(10)
              Section 2B1.1(b)(10) of the United States Sentencing Guidelines provides for a
13
     two-level enhancement if any one of three factors is present. Here, the two-level
14
     enhancement is applicable to the mail-fraud offense for two independent reasons: (a) a
15
     substantial part of Samal’s mail-fraud scheme was committed from outside the United
16
     States; and (b) the offense otherwise involves sophisticated means and Samal
17
     intentionally engaged in or caused the conduct constituting sophisticated means. See
18
     USSG § 2B1.1(b)(10)(B), (C).
19
                               (a)      International Nexus (USSG § 2B1.1(b)(10)(B)
20
              Samal’s mail-fraud scheme plainly was committed, in substantial part, from
21
     outside the United States. See PSR ¶ 37.
22
              First, as explained above, Samal’s employees coached H-1B employees to lie at
23
     their consular interviews in India. The interview was a prerequisite to obtain a visa from
24
     the State Department that permitted the employees’ entry into the United States.
25
26
27   9
      Although the PSR does not give Samal a three-point reduction for acceptance of responsibility under USSG
     § 3E1.1, the Probation Officer informed counsel for the government that the Probation Office will recommend its
28   application after receiving a letter from Samal in which he formally accepts responsibility for his conduct.
                                                                                          UNITED STATES ATTORNEY
                                                                                         700 STEWART STREET, SUITE 5220
         Samal/SENTENCING MEMORANDUM - 15
                                                                                           SEATTLE, WASHINGTON 98101
         CR18-214JLR                                                                             (206) 553-7970
            Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 16 of 27




 1         Second, many of the fraudulent documents used by Samal’s companies were
 2 created by prospective employees while those employees still lived in India. Id. As
 3 Samal himself admitted when interviewed by law-enforcement agents, “Divensi’s office
 4 in Bhubanesar, India” was “responsible for overseas recruitment of potential H-1B
 5 workers.” Ex. I, Report of Interview, at 3. Indeed, while they were still in India, and
 6 before Samal’s companies petitioned for their work status, foreign nationals completed
 7 documents that were used to substantiate the false statements in H-1B petitions. Samal’s
 8 human-resources team asked prospective H-1B employees based in India to sign and
 9 return electronically the fraudulent employment agreements, with the understanding that
10 false information in the contract was “for USCIS purpose only.” See, e.g., Ex. L
11 (reflecting email chain between prospective employee in India and Samal, in which
12 employee stated that he “signed the agreement which Prasad sent me for USCIS
13 purpose”); Ex. M (reflecting email chain in which Divensi recruiter instructed
14 prospective employee based in India to sign fraudulent contract and noting that
15 information in the contract “is only for the purpose of filing the LCA, will be revised
16 later on approval of H1B”); Ex. N (same). As explained above, these and other steps
17 completed by foreign nationals before they even entered the United States were essential
18 to the fraud and material to USCIS’ adjudication of Samal’s companies’ petitions.
19         Third,
20
21
22
23
24                                              In his objections to the draft PSR, Samal
25 himself admitted that he gave H-1B workers the “option” to “return to India” while
26 benched, to the extent they chose not to submit to his requirement that they take sick and
27 annual leave while in the United States. See Ex. C, ¶ 9.
28
                                                                        UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     Samal/SENTENCING MEMORANDUM - 16
                                                                         SEATTLE, WASHINGTON 98101
     CR18-214JLR                                                               (206) 553-7970
             Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 17 of 27




 1                        (b)    Sophisticated Means (USSG § 2B1.1(b)(10)(C)
 2          Samal’s scheme also involved sophisticated means of his own design. As set out
 3 above, Samal’s fraud scheme was extraordinarily complex and involved dozens of illegal
 4 acts by employees at virtually every level of Samal’s organization.
 5          In his objections to the draft PSR, Samal minimized his conduct as the mere
 6 submission of “forged signatures on official documents,” followed by their mailing to the
 7 government. Ex. C, ¶ 24. But that factual account is not consistent with the facts in the
 8 plea agreement and PSR. As explained above, Samal and others acting at his direction
 9 sent hundreds of fraudulent documents to separate federal agencies, used forged digital
10 signatures, and coordinated activity between offices in India and the United States. See
11 PSR ¶¶ 9-19, 38. Samal also churned H-1B employees through short-term projects for
12 large technology clients, all the while concealing from those clients that the employees
13 had arrived in the United States on fraudulent grounds. See Plea Agreement ¶ 10(a); PSR
14 ¶ 9. Finally, Samal induced numerous subordinates to participate in the fraud, including
15 recruiters who found prospective employees in India, human-resources staff who
16 prepared fraudulent documents, and marketers who pitched H-1B employees to clients.
17          In sum, there are two separate, independent, bases for the application of a two-
18 level enhancement under USSG § 2B1.1(b)(10).
19                 2.     Enhancement For Using Means of Identification to Produce Five Or
                          More Means of Identification (USSG § 2B1.1(b)(11)(C(ii))
20
            USSG 2B1.1(b)(11)(C)(ii) provides for a two-level enhancement where the
21
     offense involved “the possession of 5 or more means of identification that unlawfully
22
     were produced from, or obtained by the use of, another means of identification.” The
23
     guideline incorporates the definition of the phrase “means of identification” in 18 U.S.C.
24
     § 1028, the federal identity theft statute. See App. Note 1 to USSG § 2B1.1. That statute
25
     defines “means of identification” to include “any name . . . that may be used, alone or in
26
     conjunction with any other information, to identify a specific individual.” See 18 U.S.C.
27
     § 1028(d)(7). As the Ninth Circuit held in United States v. Blixt, “forging another’s
28
                                                                          UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      Samal/SENTENCING MEMORANDUM - 17
                                                                           SEATTLE, WASHINGTON 98101
      CR18-214JLR                                                                (206) 553-7970
             Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 18 of 27




 1 signature constitutes the use of that person’s name and thus qualifies as a ‘means of
 2 identification’ under 18 U.S.C. § 1028A.” 548 F.3d 882, 887 (9th Cir. 2008).
 3         Samal does not and cannot dispute that the scheme involved the use of forged
 4 client signatures (a means of identification) to produce dozens of letters bearing those
 5 same forged signatures (other means of identification). In his Plea Agreement, Samal
 6 admitted that he and others “attached forged letters that appeared to have been issued and
 7 signed by the Companies’ clients to H-1B petitions.” Plea Agreement ¶ 10(a); see also
 8 Ex. C, ¶ 24 (acknowledging that offense involved submission of “forged signatures on
 9 official documents”). His co-conspirators have referred to specific instances in which
10 Samal created and reviewed these forged client letters before they were sent to USCIS.
11 See Plea Agreement, United States v. Puvvala, CR19-019, Dkt. 6, ¶ 8 (noting that the
12 scheme involved dozens of forged letters, identifying three instances in which Samal
13 affixed forged signatures to letters, and identifying five other instances in which Samal
14 reviewed forged letters before submission to USCIS); Plea Agreement, United States v.
15 Tomaszewski, CR18-213, Dkt. 7, ¶ 7 (referring to Samal’s participation in creation of
16 forged documents).
17         Rather than disputing the factual basis for this enhancement, Samal appears to rely
18 on a fundamentally incorrect reading of the law. Specifically, in his objections to the
19 draft PSR, Samal seemed to assert that only the ultimate objective of the offense conduct
20 can be considered, rather than the steps taken in pursuit of that objective. See Ex. C,
21 ¶ 25. Thus, under Samal’s reasoning, even though the scheme involved the use of used
22 “fraudulent signatures” in H-1B petitions, see id., the guideline still does not apply
23 because the ultimate objective of the scheme was to obtain H-1B work status. Id.
24         Samal’s arguments lack any merit. The guideline does not require that the goal of
25 the scheme was to produce means of identification, but merely requires that the offense
26 “involved” their production. See USSG § 2B1.1(b)(11). Indeed, courts routinely and
27 sensibly apply the enhancement in cases where means of identification are produced in
28 furtherance of some other goal. See, e.g., United States v. Sardariani, 754 F.3d 1118,
                                                                         UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     Samal/SENTENCING MEMORANDUM - 18
                                                                          SEATTLE, WASHINGTON 98101
     CR18-214JLR                                                                (206) 553-7970
             Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 19 of 27




 1 1120 (9th Cir. 2014) (use of forged signatures to obtain loans); United States v. Kleiner,
 2 765 F.3d 155, 157 (2d Cir. 2014) (use of driver’s license to withdraw money).
 3         In sum, Samal’s novel argument is contradicted by the guideline’s plain language,
 4 and has no basis in the law. This offense plainly involved the use of a means of
 5 identification to produce five or more means of identification.
 6                 3.     Enhancement For Obstruction Of Justice (USSG § 3C1.1)
 7         Samal’s objection to the PSR’s two-level enhancement for obstruction of justice is
 8 also meritless. USSG § 3C1.1 requires that: (a) “the defendant willfully obstructed or
 9 impeded, or attempted to obstruct or impede, the administration of justice with respect to
10 the investigation, prosecution, or sentencing of the instant offense”; and (b) the
11 obstructive conduct related to” either “the defendant’s offense of conviction and any
12 relevant conduct” or “a closely related offense.” As the application note to that guideline
13 explains, “[o]bstructive conduct that occurred prior to the start of the investigation of the
14 instant offense of conviction may be covered by this guideline if the conduct was
15 purposefully calculated, and likely, to thwart the investigation or prosecution of the
16 offense of conviction.” App. Note 1 to USSG § 3C1.1.
17         Samal’s document-destruction episode is a textbook example of obstruction of
18 justice. The guideline itself defines obstruction to include “destroying” or “directing
19 another person to destroy” evidence “that is material to an official investigation.” App.
20 Note 4(D) to USSG § 3C1.1. Courts regularly apply the obstruction enhancement in
21 cases involving the destruction or concealment of incriminating evidence. See, e.g.,
22 United States v. Chaudhary, 451 Fed. Appx. 713, at *1 (9th Cir. 2011) (affirming
23 application of obstruction enhancement where defendant concealed “computers and
24 incriminating documents” from discovery by law-enforcement agents); United States v.
25 Bowser, 667 Fed. Appx. 188, 189 (9th Cir. 2016) (affirming obstruction enhancement
26 where defendant destroyed “material evidence”); United States v. Shetty, 130 F.3d 1324,
27 1334 (9th Cir. 1997) (concealment of money that served as evidence of tax crimes
28 supported application of obstruction enhancement). In short, Samal destroyed
                                                                          UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     Samal/SENTENCING MEMORANDUM - 19
                                                                           SEATTLE, WASHINGTON 98101
     CR18-214JLR                                                                 (206) 553-7970
             Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 20 of 27




 1 incriminating evidence upon learning about the government’s investigation, thereby
 2 obstructing justice.
 3         In his objections to the draft PSR, Samal did not dispute that he and others acting
 4 at his direction removed forged client letters and other fraudulent documents from
 5 hardcopy petition files kept at his offices. See Ex. C, ¶ 27. Instead, Samal claimed that
 6 the episode was a mere “reassembly” of his companies’ files, purportedly performed at
 7 the “behest” of an immigration law firm that had audited his files. Id. This argument
 8 lacks any factual basis. Indeed, the letter from Samal’s outside counsel, which Samal
 9 attached to his objections to the draft PSR, was dated November 3, 2016, which is more
10 than one year after the document-destruction episode. See Ex. C (attaching outside
11 counsel’s letter). Nor does the letter direct Samal to remove his employees’ employment
12 agreements or the client letters submitted in support of his petitions. See id.
13         In reality, Samal’s purge of incriminating documents was consistent with his plan
14 to make Puvvala the scapegoat for his crimes. On the heels of his decision to blame
15 Puvvala, Samal directed Tomaszewski and other subordinates to remove incriminating
16 documents from the companies’ hard copy files. Samal then repeatedly relied on the
17 absence of those incriminating documents during his interview with law-enforcement
18 agents as purported proof that he did not participate in the fraud scheme, and claimed that
19 Puvvala purportedly concealed the existence of the fraudulent documents from Samal
20 when sending those documents to USCIS. In sum, Samal’s own actions confirm that the
21 purpose of removing incriminating documents from his companies’ hardcopy files was to
22 obstruct the government’s discovery of his role in the criminal offense.
23                          SENTENCING RECOMMENDATION
24         For the foregoing reasons, and pursuant to the factors set forth in Title 18, United
25 States Code, Section 3553(a), the government recommends a term of imprisonment of
26 120 months, a fine of $100,000, and a 3-year term of supervised release.
27
28
                                                                         UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     Samal/SENTENCING MEMORANDUM - 20
                                                                          SEATTLE, WASHINGTON 98101
     CR18-214JLR                                                                (206) 553-7970
            Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 21 of 27




 1         A.     Samal’s History And Characteristics
 2         As Chief Magistrate Judge Tsuchida observed, the record in this case “paint[ed]
 3 the picture of an individual who has a long and consistent history of a dishonesty and
 4 theft.” Order, Dkt. 14, 2:7-9. Indeed, for more than a decade, Samal has subsisted
 5 almost exclusively on lies and deceit. He lied to the FBI in connection with his prior
 6 federal misdemeanor conviction, performed poorly on probation, and then launched a
 7 scheme in which he lied compulsively to his clients, his employees, government
 8 administrators, law-enforcement agents, and the courts in this District.
 9         Samal’s greed harmed many lives. Although his H-1B employees were not true
10 crime victims in light of their complicity in the false statements to the government, they
11 indisputably were exploited by Samal. Samal illegally forced vulnerable H-1B
12 employees to take unpaid leave, illegally collected visa fees, and enlisted a host of people
13 into his scheme. Samal then blamed others to save himself.
14         Though Samal deserves credit under the Guidelines for accepting responsibility in
15 this case, his other behavior during this criminal investigation and prosecution is
16 consistent with his history of concealment, dishonesty and minimization. While under
17 criminal investigation, Samal moved hundreds of thousands of dollars of forfeitable
18 assets into overseas accounts, diverted his employees’ 401K contributions, and
19 misappropriated company funds to his personal use. In the days after his arrest, Samal
20 coordinated financial misconduct from the Federal Detention Center, culminating in his
21 submission of a CJA financial affidavit that materially misstated his assets. See
22 Response, Dkt. 38.
23         Samal apologies profusely to this Court in his letter of acceptance. The letter also,
24 however, includes Samal’s characteristic minimizations and inaccuracies. Samal portrays
25 himself as an ambitious businessman who was driven by his Olympian goals and
26 “urgen[t]” demands from clients to take “short cuts.” In truth, Samal’s businesses were
27 riddled with fraud and criminality from top to bottom. Forgery, lies and deceit were part
28 of the everyday routine at Azimetry and Divensi, and that was the case from the inception
                                                                         UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     Samal/SENTENCING MEMORANDUM - 21
                                                                          SEATTLE, WASHINGTON 98101
     CR18-214JLR                                                                (206) 553-7970
            Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 22 of 27




 1 of those businesses – businesses which began before Samal’s probation from his prior
 2 case had even expired.
 3         Samal also claims that, when he returned from India in 2018, he expected to be
 4 arrested, and decided – against the advice of “others” – to return to the United States to
 5 “confront this indictment.” The evidence shows that this is a convenient fiction. In
 6 reality, Samal returned to the United States because his spiritual advisor told him it was
 7 safe, and Samal was shocked and furious when he was arrested.
 8         More specifically, following Samal’s arrest, agents searched Samal’s computer
 9 and found instant messages between Samal and “Babaji,” the spiritual advisor. These
10 messages show that in the two months before his decision to return to the United States,
11 Samal agonized about whether it was a good idea to do so and sought guidance from his
12 spiritual adviser. In response, his spiritual adviser repeatedly advised Samal to “go [to
13 the U.S.] my child,” promising that “God will take care that the entire journey is without
14 problem” and that “everything will be alright,” “everything will surely be alright.” Samal
15 eventually decided to take Babaji’s advice, telling Babaji that he was booking a flight to
16 the United States and was “leaving everything to you and Guruji [a spiritual figure].”
17         Samal clearly regretted following Babaji’s advice. After being arrested and
18 ordered detained, Samal called his family from the Federal Detention Center and raged
19 against his Babaji. As Samal told his family after the detention hearing:
20         I knew Jhummi that I can’t escape. I knew that. Babaji literally killed us. He
           destroyed our family. Babaji ruined it. Totally finished it. He just finished the
21
           whole family. I had taken advice only from one person in my life, not from
22         anyone else. I have trusted him so much. Mark also prevented me.
23 Translation of Telephone Call, Ex. O, 4:22-28.
24         Samal also told his wife to tell Babaji that he “ha[s] spoiled our whole family.
25 Our family is ruined because of you.” In an apparent reference to his lawyer’s advice not
26 to return to the United States, Samal told his wife and son that the “lawyer clearly
27 advised me not to come to that place,” but that Samal followed his Babaji’s advice
28 instead. Translation of Telephone Call, Ex. O., at 4-5.
                                                                         UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     Samal/SENTENCING MEMORANDUM - 22
                                                                          SEATTLE, WASHINGTON 98101
     CR18-214JLR                                                                (206) 553-7970
               Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 23 of 27




 1            Nothing in Samal’s history or characteristics excuses his crimes. He is not the
 2 product of a difficult background. See PSR ¶¶ 70. He was not destitute. Id. ¶ 71. In
 3 sum, Samal history and characteristics weigh strongly in favor of a lengthy term of
 4 imprisonment.
 5            B.       Nature And Circumstances Of The Offense
 6            The offense conduct also weighs in favor of a lengthy term of imprisonment. Both
 7 the mail-fraud offense and the tax offense are crimes of greed. The mail-fraud offense
 8 was particularly egregious because Samal built an entire organization around the fraud
 9 and conscripted his subordinates to carry it out at his direction. In other words, the mail-
10 fraud scheme was not an isolated instance of financial misconduct in an otherwise lawful
11 business operation. Rather, it was the driving purpose of Samal’s companies, and the
12 source of millions of dollars in revenue, between 2012 and 2016.
13            The mail-fraud offense is also serious because it impaired and tarnished the proper
14 functioning of the U.S. immigration system, resulting in serious competitive harm to
15 other U.S. employers. 10 Because H-1B visas are subject to annual cap, Samal’s scheme
16 deprived other, deserving, employers of access to H-1B employees. Samal’s scheme also
17 provided him an unfair advantage over other law-abiding staffing firms, who lacked
18 access to a standing “bench” of employees. Finally, Samal’s scheme necessarily
19 impaired the ability for U.S. citizens with specialized skills to compete for jobs against
20 Samal’s H-1B employees (who had been forced to accept wages below the prevailing-
21 wage standards).
22            Samal’s exploitation of H-1B workers is another feature of the offense conduct
23 that justifies a lengthy term of imprisonment. As explained above, Samal took advantage
24
25
     10
       The defense has claimed that Samal was the victim of a criminal prosecution of “administrative-style fraud that
26   was typically not prosecuted in prior presidential administrations.” Motion for Release, Dkt. 54, at 13:7-9. This is
     inaccurate. H-1B schemes have been prosecuted in prior presidential administrations. See, e.g., United States v.
27   Deguzman, 133 Fed. Appx. 501 (10th Cir. 2005); United States v. Kalu, 791 F.3d 1194 (10th Cir. 2015); United
     States v. Trichy, 2012 WL 2094409 (6th Cir. 2012); United v. Ramirez, 420 F.3d 134 (2d Cir. 2005). Indeed, as
28   explained above, the criminal investigation in this case commenced in 2015.
                                                                                             UNITED STATES ATTORNEY
                                                                                            700 STEWART STREET, SUITE 5220
      Samal/SENTENCING MEMORANDUM - 23
                                                                                              SEATTLE, WASHINGTON 98101
      CR18-214JLR                                                                                   (206) 553-7970
            Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 24 of 27




 1 of foreign-national employees’ obvious desire to immigrate to the United States, by
 2 forcing them to cover their visa fees and go without pay while benched. At the same time
 3 that he deprived his employees of money to which they were entitled, Samal used his
 4 companies’ bank accounts to enrich himself, by diverting funds for his investments, his
 5 house, his car, his travel, and other luxuries.
 6         Finally, Samal’s obstructive conduct also justifies a lengthy term of imprisonment.
 7 Samal did not simply destroy documents in an effort to save himself. He forced other
 8 subordinates to participate in the obstructive conduct, attempted to blame Puvvala, and
 9 then dissipated assets to protect them from forfeiture.
10         C.     Respect For The Rule Of Law, Deterrence, And Incapacitation
11         A lengthy sentence in this case will promote respect for the rule of law, ensure
12 adequate deterrence, and incapacitate Samal from continued financial danger to this
13 community.
14         First, as explained in this memorandum’s introduction, the H-1B program and the
15 immigration system generally serve critical purposes in promoting this country’s
16 economic growth and cultural diversity. Samal’s crimes fuel cynicism about the entire
17 H1-B program. A long sentence can promote respect for the law by showing the public
18 that those who abuse the program face stiff punishment.
19         Second, a lengthy sentence serves important deterrent purposes. Like any
20 government program with a high volume of applicants, the H-1B program cannot
21 properly function if criminality escapes serious punishment. USCIS agents and U.S.
22 consulate officers cannot verify every statement in every one of the hundreds of
23 thousands of petitions filed each year. H-1B fraud is therefore a crime best addressed
24 through general deterrence, by imposing serious punishment on the few offenders who do
25 get caught. Samal is a worthy candidate for serious punishment because he did not
26 simply abuse the H-1B system, but also engaged in other, serious, criminal behavior, as
27 described above.
28
                                                                        UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     Samal/SENTENCING MEMORANDUM - 24
                                                                         SEATTLE, WASHINGTON 98101
     CR18-214JLR                                                               (206) 553-7970
             Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 25 of 27




 1         Third, Samal deserves to be incapacitated because of his long history of crimes,
 2 his continued misconduct after his arrest, and the absence of any evidence that he intends
 3 to reform himself.
 4         D.     The Need to Avoid Sentencing Disparity
 5 In reviewing the sentences imposed in other “bench-and-switch” prosecutions over the
 6 last several years, the government has found no consistent trend in the terms of
 7 imprisonment that have been imposed. Instead, courts appear to have imposed sentences
 8 of varying length in other cases involving the submission of fraudulent H-1B petitions,
 9 relying heavily on the specific facts of each case. As a result, the sentence issued in this
10 case is unlikely to result in disparity one way or the other.
11         E.     Restitution
12         In the plea agreement, Samal agreed to make restitution to the Internal Revenue
13 Service “in a total amount equal to the amounts accounted for but not paid over” in
14 connection with Count Two. In an email to the Probation Officer and counsel for the
15 government, Samal accepted the PSR’s calculation of the tax loss as $1,119,687. PSR,
16 ¶ 20. Thus, at sentencing, the government will request the imposition of a restitution
17 order in the amount of $1,119,687.
18         F.     Recommended Fine
19         The Probation Office recommended the imposition of a $10,000 fine. With
20 respect, the government submits that a substantially higher fine is warranted in this case,
21 and asks that the Court impose a fine of $100,000. Although the Probation Office relies
22 on Samal’s claims about his purported lack of assets, he has not earned the benefit of the
23 doubt. Samal’s history of financial misconduct in this case includes the transfer of
24 hundreds of thousands of dollars to overseas bank accounts—a fact that he was forced to
25 admit only after the government produced bank records that evidenced the transfers. See
26 Mot. for Release, Dkt. 54, 4:15-18 (conceding that Samal transferred nearly $200,000 to
27 Indian bank accounts in February 2018). Samal also has continued to receive payouts
28 from his shareholdings, such as the distribution he received on June 10, 2019.
                                                                         UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     Samal/SENTENCING MEMORANDUM - 25
                                                                          SEATTLE, WASHINGTON 98101
     CR18-214JLR                                                                (206) 553-7970
           Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 26 of 27




1         In short, Samal does not have a history of being candid about his assets, and his
2 financial transfers suggest that he continues to hold substantial assets in overseas account.
3 The government respectfully requests the imposition of a $100,000 fine in this case.
4                                       CONCLUSION
5         For the foregoing reasons, the Government respectfully requests that the Court
6 sentence Samal to a 120-month term of imprisonment, a fine of $100,000, and a three-
7 year term of supervised release. The Government also requests that the Court order
8 Samal to pay restitution to the Internal Revenue Service in the amount of $1,119,687.
9
10        DATED this 13th day of September, 2019.
11
                                                    Respectfully submitted,
12
                                                    BRIAN T. MORAN
13
                                                    United States Attorney
14
15
                                                    /s/ Siddharth Velamoor
16                                                  SIDDHARTH VELAMOOR
                                                    MICHAEL DION
17
                                                    Assistant United States Attorneys
18                                                  700 Stewart Street, Suite 5220
                                                    Seattle, WA 98101-1271
19
                                                    Telephone: (206) 553-7970
20                                                  Fax:          (206) 553-0755
                                                    E-mail:
21
                                                            Siddharth.Velamoor@usdoj.gov
22
23
24
25
26
27
28
                                                                        UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     Samal/SENTENCING MEMORANDUM - 26
                                                                         SEATTLE, WASHINGTON 98101
     CR18-214JLR                                                               (206) 553-7970
             Case 2:18-cr-00214-JLR Document 78 Filed 09/13/19 Page 27 of 27




1                                       CERTIFICATE OF SERVICE
2 I hereby certify that on September 13, 2019, I electronically filed the foregoing with the Clerk of
3 Court using the CM/ECF system which will send notification of such filing to the attorney(s) of
4 record for the defendant(s). I hereby certify that I have served the attorney(s) of record for the
     defendant(s) that are non CM/ECF participants via e-mail and/or telefax.
5
6
                                                                /s/ Kylie Noble
7                                                               KYLIE NOBLE
8                                                               Legal Assistant
                                                                United States Attorney’s Office
9                                                               700 Stewart Street, Suite 5220
10                                                              Seattle, WA 98101-3903
                                                                Telephone: (206) 553-2520
11                                                              Fax: (206) 553-4440
12                                                              E-mail: kylie.noble@usdoj.gov
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                              UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      Samal/SENTENCING MEMORANDUM - 27
                                                                               SEATTLE, WASHINGTON 98101
      CR18-214JLR                                                                    (206) 553-7970
